Case: 19-13245   Date Filed: 05/08/2020   Page: 1 of 7



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13245
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:18-cr-00116-TFM-MU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DARRELL JOHNSON,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (May 8, 2020)

Before WILSON, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-13245     Date Filed: 05/08/2020   Page: 2 of 7



      Darrell Johnson appeals his convictions and sentences for conspiring to

possess with intent to distribute and manufacture methamphetamine, in violation of

21 U.S.C. § 841(a)(1); knowingly possessing with the intent to distribute

methamphetamine, in violation of § 841(a)(1); and felony possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). On appeal, Johnson first argues that the

evidence of a conspiracy introduced at trial only supported a conspiracy from 2017

onward, and therefore materially and prejudicially varied from the conspiracy

alleged in his superseding indictment, which alleged a conspiracy from 2012

onward. Second, he contends that the district court’s jury instructions

constructively amended the conspiracy charge in the superseding indictment.

More specifically, he claims that the court instructed the jury only that it was

unlawful to possess methamphetamine and that methamphetamine was a controlled

substance, but did not apprise the jury of how to find the precise drug type—

“methamphetamine (actual)”—and quantity. We disagree and affirm his

convictions and sentences. For ease of reference, we address each point in turn.

                                          I.

      Normally, we review a claim of constitutional error de novo. United States

v. Williams, 527 F.3d 1235, 1239 (11th Cir. 2008). However, if an error is not

preserved, we review only for plain error. United States v. Dortch, 696 F.3d 1104,

1110-12 (11th Cir. 2012). To prevail under plain error review, the party must


                                          2
               Case: 19-13245      Date Filed: 05/08/2020    Page: 3 of 7



show: (1) there was an error; (2) that was plain or obvious; (3) that affected the

defendant’s substantial rights in that it was prejudicial and not harmless; and

(4) that seriously affected the fairness, integrity, or public reputation of the judicial

proceedings. United States v. Johnson, 694 F.3d 1192, 1195 (11th Cir. 2012).

      A fundamental principle derived from the Fifth Amendment is that “a

defendant can only be convicted for a crime charged in the indictment” because

“[i]t would be fundamentally unfair to convict a defendant on charges of which he

had no notice.” United States v. Keller, 916 F.2d 628, 632–33 (11th Cir. 1990).

“When the evidence at trial or the court’s jury instructions deviate from what is

alleged in the indictment, two distinct problems can arise—constructive

amendment or variance.” United States v. Flynt, 15 F.3d 1002, 1005 (11th Cir.

1994) (per curiam).

      “A variance occurs when the facts proved at trial deviate from the facts

contained in the indictment but the essential elements of the offense are the same.”

Keller, 916 F.2d at 634. A variance requires reversal only if the variance between

the charged conspiracy and the evidence presented at trial is material, and the

material variance prejudiced the defendant. See United States v. Richardson, 532

F.3d 1279, 1284 (11th Cir. 2008). “Prejudice generally is measured in terms of

whether the defendants were deprived of fair notice of the crimes for which they




                                            3
               Case: 19-13245     Date Filed: 05/08/2020    Page: 4 of 7



were being tried, and whether the spillover of the proof of other crimes prejudiced

them.” United States v. Glinton, 154 F.3d 1245, 1252 (11th Cir. 1998).

      To determine whether there was a material variance between the indictment

and the evidence introduced at trial, the test is whether, viewing the evidence in the

light most favorable to the government, a reasonable trier of fact could have found

that a single conspiracy existed beyond a reasonable doubt. Richardson, 532 F.3d

at 1284. A jury’s conclusion that a single conspiracy existed should not be

disturbed so long as it is supported by the evidence, and a material variance will

exist only if there is no evidentiary foundation for the jury’s finding of a single

conspiracy. Id.

      Here, we apply plain error review because Johnson did not argue at trial that

the evidence varied materially and prejudicially from the conspiracy charged in the

superseding indictment. Viewing the evidence in the light most favorable to the

government, the evidence was sufficient to permit the jury to conclude that

Johnson conspired to possess with the intent to distribute and manufacture

methamphetamine as alleged in the superseding indictment. Further, Johnson was

on fair notice of the scope of the alleged conspiracy and the charges against him.

Accordingly, Johnson’s conspiracy conviction does not warrant reversal. See id.




                                           4
               Case: 19-13245     Date Filed: 05/08/2020    Page: 5 of 7



                                          II.

      A constructive amendment occurs “when the essential elements of the

offense contained in the indictment are altered to broaden the possible bases for

conviction beyond what is contained in the indictment.” United States v. Dennis,

237 F.3d 1295, 1299 (11th Cir. 2001). Unlike a variance, a constructive

amendment to an indictment constitutes per se reversable error. Flynt, 15 F.3d

at 1005. However, we need not address whether a constructive amendment

amounts to a per se reversible error when the defendant fails to object at trial in

cases where, even if we assume that the district court erred, the error was not plain.

Dortch, 696 F.3d at 1112. Moreover, we will not reverse a conviction unless we

find that “the issues of law were presented inaccurately, the [jury] charge included

crimes not contained in the indictment, or the charge improperly guided the jury in

such a substantial way as to violate due process.” United States v. Weissman, 899

F.2d 1111, 1114 (11th Cir. 1999). We have stated:

      When the instructions, taken together, accurately express the law
      applicable to the case without confusing or prejudicing the jury, there
      is no reason for reversal even though isolated clauses may, in fact, be
      confusing, technically imperfect, or otherwise subject to criticism. An
      erroneous instruction does not require reversal unless the reviewing
      court is left with a substantial and ineradicable doubt as to whether the
      jury was properly guided in its deliberations.

Id. at 1114 n.1.




                                           5
               Case: 19-13245    Date Filed: 05/08/2020    Page: 6 of 7



      A jury instruction that allows the jury to consider an element of the offense

not listed in the indictment is an impermissible, constructive amendment of the

indictment. S e e Stirone v. United States, 361 U.S. 212, 218–19 (1960). In

determining whether an indictment was constructively amended, we look at

whether the prosecutor’s actions or the court’s instructions, “viewed in context,”

literally or effectively expanded the indictment. United States v. Behety, 32 F.3d

503, 508–09 (11th Cir. 1994). In doing so, we are concerned with the danger that a

“defendant may have been convicted on a ground not alleged by the grand jury’s

indictment.” Id. at 509. Slightly different wording in a jury instruction does not

amount to constructive amendment where it correctly states the law and tracks the

pattern instructions. See United States v. Elbeblawy, 899 F.3d 925, 939 (11th Cir.

2018), cert. denied, 139 S. Ct. 1322 (2019).

      It is unlawful for a person to manufacture, distribute, or possess with intent

to do the same, a controlled substance. 21 U.S.C. § 841(a)(1). A person who

violates that subsection will receive a mandatory minimum term of 10 years’

imprisonment if the violation involved “50 grams or more of methamphetamine, its

salts, isomers, and salts of its isomers or 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, its salts, isomers,

or salts of its isomers.” Id. § 841(b)(1)(A)(viii). For controlled substance offenses,

“[t]he nature of the controlled substance neither constitutes an element of the


                                          6
               Case: 19-13245     Date Filed: 05/08/2020   Page: 7 of 7



offense nor broadens the bases for conviction, but is relevant only for sentencing

purposes.” United States v. Rutherford, 175 F.3d 899, 906 (11th Cir. 1999).

      Under plain error review, the district court did not constructively amend the

indictment through its jury instructions because, viewed in the context of the trial as

a whole, the court’s slightly different wording did not allow the jury to consider an

element of the offense not contained in the indictment. See Behety, 32 F.3d at 508–

09; Elbeblawy, 899 F.3d at 939. Accordingly, we affirm in this respect.

      AFFIRMED.




                                          7